Citation Nr: 0200720	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  94-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of ankle 
injuries.

2.  Entitlement to service connection for residuals of hip 
injuries.

3.  Entitlement to service connection for residuals of a neck 
injury

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for residuals of a head 
injury involving headaches, amnesia and impaired memory.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1949 to 
November 1952.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

This matter was previously before the Board.  In a January 
1998 decision, the Board denied each of the appellant's 
claims on appeal.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2000, the Court issued a memorandum 
decision which vacated and remanded the Board's January 1998 
denial.  Judgment was entered in November 2000.


REMAND

The appellant served in the U. S. Army from November 1949 to 
December 1952.  He was involved in an automobile accident in 
August 1952 and was hospitalized at Deaconess Hospital in 
Lincoln, Illinois.  The appellant now claims that he suffers 
from disabilities involving his ankles, hips, neck, back, and 
head as a result of that accident.  However, before the Board 
can adjudicate the merits of these claims, additional 
development is required as a matter of law. 

In the Court's October 2000 memorandum decision, it was 
determined that additional development was required because 
the appellant's claims were well grounded, thereby triggering 
the duty to assist under 38 U.S.C.A. § 5107(a) (West 1991).  
Since the Court's decision, however, recent legislation has 
eliminated the requirement that a claim be well grounded 
before VA's duty to assist is triggered.  On November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," which affects all claims pending on the date 
of enactment of the new law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
Court's decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U. S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
also revised, in pertinent part, the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  For reasons set for below, additional development is 
needed to comply with the order of the Court and the Veterans 
Claims Assistance Act of 2000.

In September 1992, the National Personnel Records Center 
(NPRC) informed the RO that the appellant's service medical 
records had been destroyed by the 1973 fire at the NPRC 
facility in St. Louis, and that "physicals, clinicals [sic] 
cannot be reconstructed."  In July 1994, the NPRC notified 
the RO that the appellant's personnel records were "not 
available due to [the] fire at this [c]enter in July 1973", 
but that [i]f [you are] requesting [a] search of alternate 
sources[,] please complete form 13055 for any injury during 
his military service period."  Unfortunately, there is no 
indication in the record that the RO ever completed such a 
form or otherwise requested a search of alternative sources.  

In a case where the veteran's service medical records are 
unavailable through no fault of the claimant's, VA is under a 
duty to afford the case "heightened consideration" due to the 
missing records.  See Marciniak v. Brown, 10 Vet. App. 198, 
201 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 
(1991) (when service medical records have been destroyed, the 
Board has a heightened obligation to provide explanation of 
reasons or bases for its findings and to consider the 
benefit-of-doubt rule).  The Federal Circuit has stated that 
"[t]he duty to assist does not end upon the RO's submission 
of requests for records."  Hayre v. West, 188 F.3d 1327, 
1332 (Fed. Cir. 1999).  In this case, the NPRC notified the 
RO that alternative sources of information may have been 
available.  See McCormick v. Gober, 14 Vet. App. 39, 49 
(2000) (there is an increasing ability at the NPRC to 
reconstruct information that was contained in records that 
were destroyed in the 1973 fire).  VA is therefore obligated 
to search for alternative sources of the appellant's service 
medical records. 

The record shows that the appellant was admitted to the 
Emergency Room at Deaconess Hospital in August 1952 
immediately after the automobile accident, but that complete 
copies of the records from that admission have not been 
obtained.   In September 1992, the appellant notified the RO 
that his efforts to obtain records from Deaconess Hospital 
had been unsuccessful and that he had been told that the 
records no longer existed.  In September 1992, the RO 
attempted to obtain medical records from Deaconess Hospital 
and from Dr. Robert Perry, the physician at Deaconess 
Hospital who had treated the veteran in 1952.  The RO's 
request to Deaconess Hospital was returned undelivered 
because that facility's name had changed to Abraham Lincoln 
Memorial Hospital.  The RO then requested medical records 
from Abraham Lincoln Memorial Hospital in Lincoln, Illinois 
in October 1992.  

In March 1994, the appellant received a short statement from 
Dr. Perry of his recollection of the accident and of his 
assessment of the appellant's condition, as well as some 
hospital records pertaining to the appellant's treatment at 
Deaconess Hospital in August 1952.  Dr. Perry indicated that 
the records were incomplete and that he could find no 
documented evidence in the available records substantiating 
injuries that might cause permanent incapacity sufficient to 
interfere with the activities of normal living.  However, Dr. 
Perry stated that, due to the severity of the automobile 
accident, "I have no reason to doubt that further 
investigation and care could have proven these injuries to be 
a fact." 

Given the fact that the appellant himself was able to obtain 
from Dr. Perry some of the records that the RO maintains it 
was not able to obtain, the Board finds that VA has not 
fulfilled its duty to make all possible efforts to obtain 
records relevant to the appellant's claims.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   There is no 
indication that the records received by the veteran are 
complete or that there are no additional sources of 
information to be contacted.  Under these circumstances, an 
additional attempt to obtain these records from Abraham 
Lincoln Memorial Hospital (formerly named Deaconess Hospital) 
is required.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes securing medical records 
to which a reference has been made).    

Finally, the Board notes that the relevant records in 
connection with Social Security Administration (SSA) benefits 
may exist that have not been associated with the claims file.  
In an April 1994 letter, a VA physician stated that the 
appellant was "currently totally disabled" and was 
receiving disability benefits from SSA.  When VA is put on 
notice of the existence of SSA records, as here, VA must seek 
to obtain those records before proceeding with the appeal.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also 
Marciniak v. Brown, 10 Vet. App. at 204 .  As such, all 
relevant SSA records need to be obtained and associated with 
the claims file.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should have the appellant 
complete an NA Form 13055 and then 
forward it to the National Personnel 
Records Center in order to attempt to 
reconstruct the appellant's service 
medical records through a search of 
alternate records, including Surgeon 
General's Office records.  The RO should 
also ensure that requests for the 
appellant's service medical records are 
made to any other relevant alternate 
source that may contain such records.  
Documentation regarding the results of 
the searches should be made a part of the 
record on appeal.  

2.  The RO should ensure that all 
possible efforts have been made to obtain 
records relating to medical treatment 
received by the appellant in connection 
with the 1952 motor vehicle accident.  
This should include contacting the 
appellant, Dr. Perry and Abraham Lincoln 
Memorial Hospital (formerly named 
Deaconess Hospital) to obtain a complete 
copy of the appellant's 1952 treatment 
records.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

3.  The RO should obtain the appellant's 
Social Security Administration (SSA) 
records, to include all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

4.  The appellant should be scheduled to 
undergo an appropriate VA examination(s) 
to determine the nature and etiology of 
his claimed ankle injuries, hip injuries, 
neck injury, back injury and head injury.  
The claims folder, including a copy of 
this remand, should be provided to the 
examiner(s) for his or her review in 
connection with the examination(s).  All 
necessary tests and evaluations should be 
performed, and the examiner(s) should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the appellant's claims file, 
completion of the examination(s), and 
receipt of all test results, the 
examiner(s) should specifically address 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the appellant suffers from residuals of 
ankle injuries, hip injuries, a neck 
injury, a back injury and a head injury 
as a result of the automobile accident in 
August 1952 while on active duty.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report(s).

5.  The RO should then review the 
examination report(s) to ensure that it 
is in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

6.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the appellant's claim for service 
connection for residuals of ankle 
injuries, residuals of hip injuries, 
residuals of a neck injury, residuals of 
a back injury, and residuals of a head 
injury involving headaches, amnesia and 
impaired memory.  If any benefit sought 
is not granted, the appellant and his 
attorney should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the 

appellant until he is notified.  The appellant has the right 
to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




